8 U.S. 60 (____)
4 Cranch 60
ONEALE
v.
LONG.
Supreme Court of United States.

*61 P.B. Key, for the plaintiff in error.


*62 February 14.
MARSHALL, Ch. J. delivered the opinion of the court.
That there was error in this, that the court below did not instruct the jury as prayed by the defendant. He observed, that the judges did not all agree upon the same grounds, some being of opinion that the bonds were void, by reason of the interlineation, and others that they were vacated by the rejection of them by the magistrate, and could not be set up again without a new delivery.
Judgment reversed, with costs.